Citation Nr: 0500012	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  00-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral eye 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
gunshot wound of the right thigh.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and March 2001 rating 
decisions by the Department of Veterans Affairs (VA) regional 
office (RO) in Los Angeles, California.

The RO has adjudicated additional claims for service 
connection during this appeal but the only claims currently 
in appellate status are as styled on the title page of this 
decision.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  A March 2000 
Board decision also adjudicated the veteran's appeal for 
increased ratings for his service-connected hemorrhoids with 
impairment of sphincter control, tinea pedis, and a right 
groin scar with removal of a wart.  That decision was not 
appealed to the Court of Appeals for Veterans' Claims and is 
final.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the claims file shows that the appellant has 
submitted two requests for a Board hearing.  Specifically, in 
December 2002, he submitted a VA Form 9 that referred to his 
back injury and his bilateral eye condition.  He indicated on 
this form that he wanted a hearing at the RO before a Member 
of the Board (i.e., Travel Board hearing).  The veteran 
submitted another VA Form 9 in February 2004, wherein he 
again indicated that he desired a Travel Board hearing.  
There is no indication that the veteran was such a hearing or 
that he has withdrawn this hearing request.

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

The veteran is advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


